Citation Nr: 1103860	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, 
to include asthma.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2010, and a transcript of this 
hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
respiratory disability, to include asthma.  The Veteran has 
contended that as a result of exposure to toxic chemicals while 
performing his duties during service, he developed a respiratory 
disability.  

The Veteran's service records show that he was an aviation 
machinist's mate.  At his hearing, the Veteran described his 
particular duties, including the use of lacquer thinner and 
Butyrate.  Hearing transcript (T.), page 3.   He testified that 
he was diagnosed with asthma in service as well as allergies.  T. 
4.  Unfortunately, as the Veteran's service treatment records 
cannot be located, this cannot be corroborated.  Under such 
circumstances, the Board recognizes that there is a heightened 
obligation to assist the Veteran in the development of the case, 
a heightened obligation to explain findings and conclusions, and 
a heightened duty to consider carefully the benefit of the doubt 
rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Post-service, there is no evidence of medical treatment for 
asthma or any other respiratory disability until 2001.  When the 
Veteran first came to VA in April 2003 to establish care, he 
reported a history of breathing problem in service, as well as a 
diagnosis of asthma and exposure to paint and toxic chemicals.  
He stated that his symptoms subsided after separation from 
service, but that in approximately 2001, he began coughing and 
wheezing and sought treatment from a private pulmonologist.  

The Veteran has a current diagnosis of chronic obstructive 
pulmonary disease (COPD) and asthma; however, there is no current 
evidence discussing etiology.    

At his hearing, the Veteran was not certain of the names of 
private medical providers who had seen him for respiratory 
problems, but he thought that his wife might have such 
information.  T. 9.  The private medical sources included Dr. 
Dalton and Suncoast Hospital.  T. 9.  In order to ensure a 
complete record, further information should be obtained from the 
Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After obtaining any necessary information 
and authorization from the Veteran, the 
RO/AMC should make reasonable efforts, as 
described in 38 C.F.R. § 3.159(c)(1), to 
obtain all private medical records, including 
those of Dr. Dalton and Suncoast Hospital (if 
adequate identifying information is provided 
by the Veteran).  




2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed respiratory 
disability or disabilities.  Based upon 
examination of the Veteran and review of his 
pertinent medical history, the examiner is 
requested to offer an opinion as to the 
following:

(a) Clearly identify the clinical onset and 
nature of all current respiratory 
disabilities (to include diagnoses of asthma 
and COPD).

(b) With respect to each diagnosed 
respiratory disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether there 
is a 50 percent or greater probability) that 
any such disability is the result of disease 
or injury incurred or aggravated during 
service.

The examiner is requested to provide a 
rationale for any opinion provided. 

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file, 
including the detailed hearing testimony 
provided by the Veteran.  All findings should 
be described in detail and all necessary 
diagnostic testing performed. 

3.  When the development requested has been 
completed, and the RO/AMC has ensured compliance 
with the requested action, this case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not 
granted, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case, 
and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

